       Case 7:08-cv-00177 Document 162 Filed on 02/05/21 in TXSD Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  MCALLEN DIVISION

    UNITED STATES OF AMERICA,          §
                      Plaintiff,       §
                                       §
 v.                                    §        CASE NO. 7:08-CV-177
                                       §
 3.17 ACRES OF LAND, MORE OR           §
 LESS, SITUATED IN STARR COUNTY,       §
 TEXAS; AND JUAN MONTALVO,             §
 ET AL.,                               §
                    Defendants.        §
______________________________________________________________________________

                           JOINT STATUS REPORT
______________________________________________________________________________

         On December 9, 2020, the Court set a deadline for the United States of America

(hereinafter “United States”) to file a status report by February 5, 20211. Pursuant to that Order,

the United States and Defendants Noelia Montalvo Muñoz and Sylvia M. Ramirez hereby inform

the Court as follows:

         1.       At the status conference on October 21, 2019, the Court ratified the United States’

plan to file a joint motion requesting partial judgment for each tract as the issue of just

compensation was resolved, with the joint motion for the final tract requesting a final judgment

for the case in its entirety.

         2.       On July 27, 2020, the Court entered an Order2 granting the following: (1) Amended

Joint Motion for Order Establishing Just Compensation for Tracts RGV-RGC-1079 and RGV-

RGC-1079E, Granting Possession, and Distributing Funds on Deposit in the Registry of the Court3,

(2) Joint Motion for Order Establishing Just Compensation, Granting Possession, and Distributing


1
  Dkt. No. 160.
2
  Dkt. No. 139.
3
  Dkt. No. 113.


                                               Page 1 of 5
      Case 7:08-cv-00177 Document 162 Filed on 02/05/21 in TXSD Page 2 of 5




Funds on Deposit in the Registry of the Court as to Tract RGV-RGC-11044, and (3) Joint Motion

for Order Establishing Just Compensation, Granting Possession, and Distributing Funds on

Deposit in the Registry of the Court for Tract RGV-RGC-10815.

        3.        On January 25, 2021, the Court entered an Order6 granting the: (1) Joint Motion for

Order Establishing Just Compensation, Granting Possession, and Distributing Funds on Deposit in

the Registry of the Court for Tracts RGV-RGC-1080, RGV-RGC-1077 & RGV-RGC-1077E7 and

(2) Joint Motion for Order Establishing Just Compensation, Granting Possession, and Distributing

Funds on Deposit in the Registry of the Court for Tracts RGV-RGC-10828.

        4.        As a result, the following are the only tracts remaining in this case:

                                  Tract RGV-RGC-1078 and 1078E

        5.        On December 9, 2020, the Court reset the December 15, 2020 status conference to

February 16, 2021, at the request of Defendants Noelia Montalvo Muñoz and Sylvia M. Ramirez

so they could have additional time to grieve their mother’s passing and consider the United States’

counteroffer from July 27, 2020.9

        6.        On February 2, 2021, Defendants Noelia Montalvo Muñoz and Sylvia M. Ramirez

informed the United States they are unable to make a final decision on the pending counteroffer in

light of President Biden’s January 20, 2021 Presidential Proclamation terminating the national

emergency at the southern border of the United States and directing “a careful review of all




4
  Dkt. No. 122.
5
  Dkt. No. 133.
6
  Dkt. No. 161.
7
  Dkt. No. 157.
8
  Dkt. No. 158.
9
  Dkt. No. 160.


                                                Page 2 of 5
      Case 7:08-cv-00177 Document 162 Filed on 02/05/21 in TXSD Page 3 of 5




resources appropriated or redirected to construct a southern border wall” through the development

of “a plan for the redirection of funds concerning the southern border wall.”10

         7.       The Proclamation calls for a “careful review of all resources appropriated or

redirected to construct a southern border wall”11 and requires a plan be developed within 60 days

from the date of the Proclamation.12

         8.       Tracts RGV-RGC-1078 and 1078E were acquired under the Secure Fence Act of

200613, and title has vested in the United States by operation of law.14

         9.       To date, there has been no construction on Tracts RGV-RGC-1078 and 1078E and

the United States has not yet obtained possession of these tracts.

                                                  CONCLUSION

         Defendants Noelia Montalvo Muñoz and Sylvia M. Ramirez are requesting a forty-five

(45) day continuance of the status conference set for February 16, 2021, to determine whether the

Proclamation will impact the United States’ necessity for Tracts RGV-RGC-1078 and 1078E. The

United States is unopposed to Defendants Noelia Montalvo Muñoz and Sylvia M. Ramirez’s

request for additional time.




10
   Pres. Proc. No. 10142, 86 Fed. Reg. 7225 (Jan. 20, 2021), https://www.whitehouse.gov/briefing-
room/presidential-actions/2021/01/20/proclamation-termination-of-emergency-with-respect-to-southern-border-of-
united-states-and-redirection-of-funds-diverted-to-border-wall-construction/.
11
   Id. (emphasis added).
12
   Id. at Sec. 2.
13
   Dkt. Nos. 2 at Schedule A, 23 at Schedule AA.
14
   Upon the filing of the Declaration of Taking and depositing the estimated compensation in the Registry of the Court,
the following events occur by operation of law: “(1) title to the estate or interest specified in the declaration vests in
the Government; (2) the land is condemned and taken for the use of the Government; and (3) the right to just
compensation for the land vests in the persons entitled to the compensation.” 40 U.S.C. § 3114(b); see Dkt. Nos. 2, 4.



                                                       Page 3 of 5
Case 7:08-cv-00177 Document 162 Filed on 02/05/21 in TXSD Page 4 of 5




                                       Respectfully submitted,

                                       RYAN K. PATRICK
                                       United States Attorney
                                       Southern District of Texas


                               By:     s/ Megan Eyes __
                                       MEGAN EYES
                                       Assistant United States Attorney
                                       Southern District of Texas No. 3135118
                                       Florida Bar No. 0105888
                                       1701 W. Bus. Hwy. 83, Suite 600
                                       McAllen, TX 78501
                                       Telephone: (956) 618-8010
                                       Facsimile: (956) 618-8016
                                       E-mail: Megan.Eyes@usdoj.gov
                                       Attorney in Charge for Plaintiff

                                       and

                                       s/ N. Joseph Unruh________
                                       N. JOSEPH UNRUH
                                       Assistant United States Attorney
                                       Southern District of Texas No. 1571957
                                       Texas Bar No. 24075198
                                       1701 W. Bus. Hwy. 83, Suite 600
                                       McAllen, TX 78501
                                       Telephone: (956) 618-8010
                                       Facsimile: (956) 618-8016
                                       E-mail: Neil.Unruh@usdoj.gov
                                       Attorney for Plaintiff


                               TEXAS CIVIL RIGHTS PROJECT

                               By:    _/s/ Karla Marisol Vargas______
                               Karla Marisol Vargas

                               Karla Marisol Vargas
                               State Bar No. 24076748
                               SDTX Bar No. 3336176
                               kvargas@texascivilrightsproject.org




                              Page 4 of 5
     Case 7:08-cv-00177 Document 162 Filed on 02/05/21 in TXSD Page 5 of 5




                                               Ricardo A. Garza
                                               State Bar No. 24109912
                                               SDTX Bar No. 3336127
                                               ricky@texascivilrightsproject.org

                                               Texas Civil Rights Project
                                               1017 W. Hackberry Ave.
                                               Alamo, Texas 78516
                                               Tel: (956) 787-8171 ext. 128
                                               Fax: (956) 787-6348
                                               Attorneys for Defendants Noelia Montalvo Muñoz
                                               and Sylvia Montalvo Ramirez


                                      CERTIFICATE OF SERVICE

          I certify that on February 5, 2021, a copy of the foregoing was electronically filed in the

CM/ECF system, which will automatically serve a Notice of Electronic Filing on counsel of

record.

                                               By:     s/ Megan Eyes________
                                                       MEGAN EYES
                                                       Assistant United States Attorney




                                              Page 5 of 5
